60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mark S. WORTHY, Plaintiff--Appellant,v.William PERRY, Secretary of Defense, Defendant--Appellee.
No. 94-1919.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 9, 1995.Decided:  July 11, 1995.

Mark S. Worthy, appellant pro se.  Richard Parker, Office of the United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Mark S. Worthy appeals from the district court's order granting summary judgment in favor of Defendant in this employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.2000e (West 1981 & Supp.1994).  Worthy alleged racial discrimination in conjunction with his termination from the Army & Air Force Exchange Service.


2
Our review of the record and the district court's order granting summary judgment in favor of the Defendant discloses that this appeal is without merit.  Worthy failed to establish a prima facie case of employment discrimination.  See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  Moreover, he failed to rebut the legitimate, nondiscriminatory reasons Defendant proffered to support the adverse personnel decision.  See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981);  Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 234-35 (4th Cir.1991).  Accordingly, the district court's finding of non-discrimination was not clearly erroneous.  See Anderson v. Bessemer City, 470 U.S. 564, 574 (1985).  We therefore affirm the district court's order granting summary judgment for the Defendant.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.